ROBERTSON, Judge.
This is a workmen’s compensation case.
After ore tenus proceedings, the trial court determined that Stacey Y. Calloway (employee) had suffered an on-the-job injury in August 1987, which arose out of and in the course of her employment with Tyson Foods, Inc. (employer). The employer appeals.
The trial court specifically found that the accidental injury caused permanent disability, “which resulted in vocational disability suffered by the [employee] on a permanent basis at the rate of 38%.” The employer was ordered to pay workmen’s compensation benefits accordingly.
However, the trial court made no specific finding that the employee sustained any loss of ability to earn. Compensation is awarded on the basis of loss of ability to *812earn, and without such a finding, no compensation can be awarded. Gibson v. Southern Stone Co., 500 So.2d 32 (Ala.Civ. App.1986). Accordingly, this case must be reversed and remanded to the trial court for a determination of whether the employee has sustained any loss of ability to earn upon which to base an award. Alabama Power Co. v. Daniel, 545 So.2d 779 (Ala.Civ.App.1989).
REVERSED AND REMANDED WITH DIRECTIONS.
INGRAM, P.J., and RUSSELL, J., concur.